699 S.E.2d 640 (2010)
STATE
v.
James Ray LITTLE, III.
No. 221A09.
Supreme Court of North Carolina.
June 16, 2010.
Benjamin Dowling-Sendor, Assistant Appellate Defender, Paul M. Green, Durham, for Little.
Robert C. Montgomery, Special Deputy Attorney General, Daniel P. O'Brien, Amy Kunstling Irene, Assistant Attorneys General, for State of NC.
The following order has been entered on the motion filed on the 27th of April 2010 by Defendant-Appellant to file Supplement to Defendant Appellant's Brief:
"Motion Allowed by order of the Court in conference this the 16th of June 2010."